NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

STEVEN GREENZWEIG,                           )
                                             )
             Appellant,                      )
                                             )
v.                                           )    Case No. 2D17-752
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed June 6, 2018.

Appeal from the Circuit Court for Sarasota
County; Thomas Krug, Judge.

Michael D. Gelety, Ft. Lauderdale, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jason M. Miller,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



LaROSE, C.J., and CRENSHAW and ROTHSTEIN-YOUAKIM, JJ., Concur.